Citation Nr: 1133324	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left shoulder separation with traumatic arthritis.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc and joint disease.

6.  Entitlement to service connection for a prostate disability.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for a diaphragm injury.

9.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

10.  Entitlement to service connection for a right ankle disability.

(The issue of entitlement to waiver of the recovery of an overpayment of VA compensation benefits in the principal amount of $13,309.60 will be the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION
	
The Veteran had active duty service from June 1966 to October 1969, from December 2001 to December 2002 and from October 2005 to October 2006.  He also had various periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied the Veteran's request for an increased rating for a bilateral shoulder disability, a right knee disability, hemorrhoids and a lumbar spine disability.  This rating decision also denied his claims for service connection for a prostate condition, sleep apnea, a diaphragm injury, a TBI and a right ankle disability.

A January 2010 Decision Review Officer (DRO) decision granted the Veteran's claims for service connection for tinnitus and erectile dysfunction and assigned an initial rating for each disability.  The Veteran did not file a notice of disagreement objected to these initially assigned ratings and these claims are not before the Board for its consideration.

A June 2010 rating decision continued the 10 percent rating for hemorrhoids.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in December 2010 and subsequent to the issuance of the August 2009 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to an increased rating for a right knee disability and a lumbar spine disability and entitlement to service connection for a TBI and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's bilateral shoulder disabilities manifested by limitation of motion to 45 degrees with pain and X-ray evidence of arthritis throughout the course of this appeal; the record was negative for limitation of shoulder movement to 25 degrees from the side, shoulder ankylosis, fibrous union of the humerus or additional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement.

3.  The Veteran's hemorrhoids manifested by itching, burning and frequent bleeding throughout the course of this appeal; the record was negative for fissures or clinical evidence of anemia.

4.  The symptoms of the Veteran's prostate disability began in service and have been continuous after service.

5.  The symptoms of the Veteran's diaphragm disability began in service and have been continuous after service.

6.  The symptoms of the Veteran's right ankle disability began in service and have been continuous after service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for right shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.27, 4.71a, DCs 5003, 5010, 5200-5203 (2010).

2.  The criteria for a 20 percent rating for left shoulder separation with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.27, 4.71a, DCs 5003, 5010, 5200-5203 (2010).

3.  The criteria for a rating in excess of 10 for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.114, DC 7336 (2010).

4.  The criteria for service connection for a prostate disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for a diaphragm disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's claims for service connection for a prostate disability, a diaphragm disability and a right ankle disability, further assistance is unnecessary to aid the Veteran in substantiating these claims.

The Veteran was provided with VCAA notice in a July 2008 letter with regards to his claim for an increased rating for his bilateral shoulder disability and hemorrhoids.  This letter provided notice as to what evidence was required to substantiate his claims and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The July 2008 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for increased ratings and provided specific examples.  This letter stated that such evidence should describe the Veteran's disability symptoms from people who have witnessed how they affected him.  It also notified the Veteran that he could submit statements from his current or former employers.  This preadjudication letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores I.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims decided herein.  The Veteran's service treatment records, portions of his service personnel records, VA treatment records and various private treatment records have been obtained.  He has been afforded VA examinations and a sufficient medical opinion has been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the November 2010 hearing, the issues were identified.  The undersigned informed the Veteran that clinical evidence of anemia was required to support his claim for an increased rating for hemorrhoids and inquired as to the Veteran's current shoulder symptoms.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Shoulder

The Veteran's bilateral shoulder disabilities are currently rated by analogy under the diagnostic codes for traumatic arthritis and impairment of the clavicle or scapula.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Traumatic arthritis is evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of arm motion at shoulder level warrants a 20 percent rating for both the major and minor extremity.  Such limitation of motion that was midway between the side and shoulder level warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Such limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  38 C.F.R. § 4.17a, DC 5201.

Malunion of the humerus with a moderate deformity warrants a 20 percent rating for each arm while a marked deformity warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity; such dislocation with infrequent episodes and guarding of movement only at the shoulder level warrants a 20 percent for each arm.  Fibrous union of the humerus warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Nonunion of the humerus warrants a 60 percent rating for the major extremity and a 50 percent rating for the minor extremity.  Loss of the head of the humerus (flail shoulder) warrants an 80 percent rating for the major extremity and a 70 percent rating for the minor extremity.  38 C.F.R. § 4.71a, DC 5202.

Malunion of the clavicle or scapula warrants a 10 percent rating for each extremity.  Nonunion of the clavicle or scapula with loose movement warrants a 10 percent rating for each extremity and a 20 percent rating for each extremity with loose movement.  Dislocation of the clavicle or scapula warrants a 20 percent rating for each extremity.  38 C.F.R. § 4.71a, DC 5203.

Favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, with the ability to reach the mouth and head warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Intermediate ankylosis between favorable and unfavorable warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Unfavorable ankylosis, with abduction limited to 25 degrees, from the side warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  38 C.F.R. § 4.71a, DC 5200.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In determining limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.  Forward flexion is the range of motion from the side of the body out in front) and abduction is the range of motion from the side of the body out to the side.  Id.  Normal range of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate II.

An August 2006 VA orthopedic examination reflects the Veteran's reports of bilateral shoulder pain, stiffness and weakness.  Episodes of dislocation or subluxation, deformities, giving way and instability were denied.  He was right-hand dominant.  Right shoulder forward elevation was from zero degrees to 150 degrees, abduction was from zero degrees to 130 degrees, external rotation was from zero degrees to 90 degrees and internal rotation was from zero degrees to 60 degrees.  Left shoulder forward elevation was from zero degrees to 165 degrees, abduction was from zero degrees to 165 degrees, external rotation was from zero degrees to 80 degrees and internal rotation was from zero degrees to 75 degrees.  There were no complaints of pain, weakness, loss of coordination, lack of endurance or fatigue noted nor was there additional limitation of motion on repetitive use.  There was also no recurrent shoulder dislocation, arthritis or joint ankylosis.  An accompanying bilateral shoulder X-ray found degenerative changes, with the left greater than the right.  Following this examination and a review of the Veteran's claims file, diagnoses of mild degenerative joint disease of the bilateral shoulders of the AC joint and glenohumeral joint were made.

A November 2010 statement from Dr. J. A. indicates that the Veteran suffered from bilateral shoulder osteoarthritis.

During his November 2010 hearing, the Veteran testified that he began feeling right shoulder pain as soon as he began moving his joint.  He would stop moving his right shoulder at about 45 degrees due to pain.  His left and right shoulder symptoms were very similar or nearly identical.

The August 2006 VA examination, the only objective evidence documenting shoulder range of motion, found right shoulder flexion to be to 150 degrees, right shoulder abduction to be to 130 degrees, left shoulder flexion to be to 165 degrees and left shoulder abduction to be to 165 degrees.  However, the Veteran credibly testified that he was only able to move his arms to about 45 degrees due to pain.  The Court has held that painful motion can equate to limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45. Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).  Limitation of shoulder motion to 45 degrees approximately equates to motion that was limited midway between the side and shoulder level.  A rating of 30 percent for the right shoulder and a 20 percent rating for the left shoulder is therefore warranted based upon this limitation of motion.  38 C.F.R. § 4.71a, DC 5201.

Higher ratings for the Veteran's bilateral shoulder disabilities are not supported by the record.  The clinical evidence demonstrates that the Veteran has retained a significant amount of bilateral shoulder motion and were otherwise negative for ankylosis.  Examination and treatment records are also negative for fibrous union of the humerus.  A higher rating on the basis of arthritis is not warranted as the Veteran is already in receipt of a rating based on limitation of motion.  A rating in excess of 30 percent for the right shoulder and in excess of 20 percent for the left shoulder is therefore not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5200-5203.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Hemorrhoids

 A 10 percent rating for hemorrhoids is warranted where there is evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  To warrant a 20 percent rating, there must be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or fissures.  38 C.F.R. § 4.114, DC 7336.

An August 2008 VA examination reflects the Veteran's reports of anal itching and bleeding about every two months.  These symptoms occurred three times per year without thrombosis.  Occasional rectal bleeding and prolapse were reported.  He used over-the-counter creams and suppositories for these symptoms.   Physical examination found large skin tags at three and six o'clock and a small skin tag at 11 o'clock.  There were no hemorrhoids evident on visual inspection or on digit rectal examination.  Examination was negative for an anal or rectal fistula, anal or rectal stricture or rectal prolapse.  Following this examination and a review of the Veteran's claims file, no diagnosis was made as the examiner noted that no hemorrhoids were found on examination, only skin tags.

A May 2010 VA examination reflects the Veteran's reports of frequent hemorrhoid flare-ups which consisted of pruritis and bleeding and pain on defecation.  He used Preparation-H suppositories daily and experienced flare-ups about two times per month.  Current symptoms include anal itching, burning and pain without diarrhea, difficulty passing stool, tenesmus and swelling.  Frequent bleeding from the hemorrhoids and four recurrences without thrombosis were reported.  Physical examination found external pea sized hemorrhoids and excessive redundant tissue without evidence of thrombosis, bleeding or fissures.  There was no rectal prolapse present.  A diagnosis of hemorrhoids was made following this examination and a review of the Veteran's medical records.

During his November 2010 hearing, the Veteran testified that he was anemic.  This condition was not identified in his treatment records as he felt such a condition would negatively impact his service in the Special Forces.  He did not suffer from anal fissures.

A rating in excess of 10 percent for hemorrhoids requires persistent bleeding with secondary anemia or fissures.  The Veteran's hemorrhoids manifested by itching, burning and frequent bleeding throughout the course of this appeal.  The clinical evidence is negative for, and the Veteran has not alleged, fissures.   A finding of anemia was not contained in the clinical evidence and the Veteran has stated that such a finding would not be located in the clinical evidence.  A rating in excess of 10 percent is therefore not warranted.  38 C.F.R. § 4.114, DC 7336.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's bilateral shoulder disability and hemorrhoids manifested as described above and these symptoms associated with these disabilities are contemplated by the Rating Schedule.  Moreover, the Veteran has not been hospitalized for either of these disabilities during the pendency of the appeal and has reported that not lost time from work due to either disability.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals of an initial or increased rating where unemployability is alleged.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran has reported working as an equipment operator for a water company throughout the course of this appeal.  Further consideration of TDIU is not warranted as the Veteran is currently employed.   Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prostate

The Veteran contends that he suffers from a prostate disability as a result of an in-service motor vehicle accident.

A June 1966 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in an accompanying Report of Medical History (RMH).  An impression of nonspecific urethritis was made in January 1967.  An August 1969 service discharge examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any prostate disability.

A February 1984 VA orthopedic examination found the Veteran's genitourinary system to be within normal limits.  The examination was negative for findings, complaints or diagnoses related to any prostate disability.

A November 2005 private urology treatment note reflects the Veteran's complaints of increased prostatism symptoms, rule-out the possibility of stricture disease, since having a catheter inserted following a December 2004 motor vehicle accident.  He was recently started on Flomax and his current symptoms include a slow stream, difficulty initiating stream and post void dribbling.  An accompanying prostate ultrasound found diffuse prostatic enlargement without hypoechoic lesions.

A December 2005 private cystourethroscopy reveals a totally obstructed prostate without evidence of urethral stricture disease.

A February 2007 private operative report indicates that a transurethral resection of the prostate had been conducted following increased prostatism symptoms.  A post-operative diagnosis of prostatic obstruction with benign prostatic hypertrophy was made.

A March 2007 private urology treatment note reflects the Veteran's complaints of urinary urge incontinence and irritable bladder symptoms.  Nocturia was denied but later in the morning he had urgency and urge incontinence.  Physical examination found the prostate to be four by four cm to palpation, smooth and non-tender.  An impression of a history of an unstable bladder with urgency and frequency with a history of dysuria was made.

A May 2007 private urology treatment note contains an impression of three months status-post transurethral resection of the prostate (TURP) with definite improvement in symptoms.

A March 2008 service discharge examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in an accompanying RMH.

A November 2009 VA genitourinary examination reflects the Veteran's complaints of urinary urgency, intermittent stream and dribbling.

During a November 2010 hearing, the Veteran testified that his prostate condition worsened due to the combat conditions he experienced in Afghanistan.  

The Veteran has a current disability as he has been diagnosed with a variety of prostate disabilities, including benign prostatic hypertrophy.  In order for the Veteran's current prostate disability to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.

Service treatment records document various subjective prostate complaints and testing reveals a diffuse prostatic enlargement.  The first post-service clinical evidence of a prostate disability occurred in February 2007, less than five months after his last period of active duty service.  The Veteran has provided competent and credible reports of a continuity of symptomology.  No medical opinion addressing the etiology of the Veteran's prostate disability has been obtained or received by VA.

The competent and credible evidence with regard to whether there is a nexus consists of the Veteran's reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a prostate disability is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diaphragm Injury

A June 1966 service entrance examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying RMH.  An August 1969 service discharge examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any diaphragm disability.

A February 1984 private treatment summary indicates that July 1973 chest X-ray was normal.  The diagnosis at the time was bronchitis with an asthmatic component.

A February 1984 VA orthopedic examination found clear breath sounds and an accompanying chest X-ray found the lungs to be within normal limits.  No findings, complaints or diagnoses related to any diaphragm injury or respiratory disability were made during this examination.

Private chest X-rays conducted in July 1990 and in October 1991 found the Veteran's lungs to be well-expanded and free of acute infiltrates.  A September 1991 private chest X-ray found lungs to be clear.  No lung active disease or significant lung pathology was found in a private August 1994 chest X-ray.  A November 1996 private chest X-ray found the Veteran's diaphragm to be normal.    

An October 2000 VA chest X-ray found the lungs were well expanded without consolidation, edema, pleural fluid or pneumothroax.  A November 2000 private chest X-ray found the lungs to be clear without pleural effusions.  An October 2002 private chest X-ray made no findings of acute lung or pleural disease.  The Veteran's lungs were clear bilaterally in a November 2002 private chest X-ray.  A second November 2002 chest X-ray was unremarkable except for a nodular shadow seen in the left lower thorax that was probably a nipple.

A July 2004 private chest X-ray was unremarkable with apparently clear lungs.

A December 2004 private chest X-ray found a small right effusion that could not be excluded as a small right pneumothroax.

A February 2005 Statement of Medical Examination and Duty Status noted that the Veteran was admitted to a civilian medical facility after being involved in a collision in December 2004.  The collision involved a "motorcycle vs. van" and the Veteran was not under the influence of alcohol or drugs during this incident.  An undated and unsigned Personnel Action changed the Veteran's duty status from "normal active duty" to light duty, effective January 2005, due to convalescent leave.

A March 2005 private pulmonary treatment note reflects the Veteran's reports of dyspnea on exertion since a November 2004 motor vehicle accident.  A chest X-ray had found a right hemidiaphragm elevation.  An occasional cough productive of green sputum and dyspnea on exertion with occasional wheezing was reported.  Hemopysis, chest pain or syncope were denied.  He reported a history of smoking one pack per day until he quit in 1976.  Physical examination found diminished breath sounds in the right base.  A recent chest X-ray found an elevation in the right hemidiaphragm with plate-like atelectasis in the right lower lobe area.  Accompanying pulmonary function testing (PFT) showed combined obstructive and restrictive lung disease with significant response to bronchodilators.  An assessment of chest X-rays and PFTs most probably secondary to a paralyzed right hemidiaphragm secondary to his neck injury was made.

A March 2005 private diaphragmatic fluoroscopy study found diaphragmatic paralysis on the right side.  A March 2005 private chest X-ray reveals an elevation of the right hemidiaphragm consistent with paralysis and band-like atelectasis involving the right lower lobe and middle lobe.

A March 2007 private chest X-ray reveals an interval resolution of the elevation of the right hemidiaphragm without focal opacity.  A March 2007 private diaphragm fluoroscopy reveals some motion of portions of the right hemidiaphragm, although some portion anteriorly demonstrated paralysis with paradoxical motion.

A March 2008 private chest computed tomography (CT) scan was normal and a March 2008 private chest X-ray found no active or acute disease.

A March 2008 private chest X-ray reveals no active or acute disease in the chest except for a suggestion of a nodular density in both lower lung fields.

A March 2008 service discharge examination was negative for any relevant abnormalities and the Veteran reported shortness of breath due to a diaphragm injury in an accompanying RMH. 

A September 2008 VA chest X-ray confirmed asymmetric nipple shadows without pleural effusion.

During a November 2010 hearing, the Veteran testified that he injured his diaphragm during a December 2004 motor vehicle accident and that his subsequent service worsened his breathing.  He was unable to perform the anaerobic exercises like he was able to perform in the past.  His right breast appeared smaller than his left breast.

The Veteran has a current disability as he has been diagnosed with right-sided diaphragmatic paralysis.  In order for the Veteran's current diaphragm disability to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.

Service treatment records document the Veteran's involvement in a motor vehicle accident in December 2004 during active duty service.  Testing later revealed a diaphragmatic paralysis on the right side.  The Veteran has provided competent and credible reports of a continuity of symptomology.  No medical opinion addressing the etiology of the Veteran's diaphragm disability has been obtained or received by VA.

The competent and credible evidence with regard to whether there is a nexus consists of the Veteran's reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a diaphragm disability is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle Disability

A June 1966 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis or lameness in an accompanying RMH.  An August 1969 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis or lameness in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any right ankle disability.

A February 1984 VA orthopedic examination was negative for complaints, treatments or diagnoses related to any right ankle disability.

A June 2001 Individual Sick Slip indicates that the Veteran was to use crutches for 72 hours and that he had other restrictions due to an ankle injury.

A July 2006 National Guard treatment note reflects the Veteran's complaints of right ankle pain that began after maneuvering over an obstacle during night training.  Assessments of a possible grade II sprain and possible ankle fracture were made.

Complaints of continued right ankle pain were noted in August 2006.  An assessment of possible damage to the medial calcaneal tendon was made.  An accompanying right ankle X-ray found possible tendon involvement but was negative for a fracture.   

A November 2006 service Line of Duty Determination found that the Veteran's right ankle sprain was incurred during the line of duty.

A September 2008 service discharge examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying RMH.

A September 2008 VA right ankle X-ray reveals mild degenerative changes at the tibiotalar articulation and at the medial and lateral malleoli.

A November 2010 statement from Dr. J. A. indicates that the Veteran suffers from right ankle osteoarthritis.

During a November 2010 hearing, the Veteran testified that he engaged in physical training every day between 2006 and 2008 as part of counter drug homeland offense.  He sought treatment for his right ankle from his private orthopedic surgeon but his surgeon did not feel that there was anything that could be done for the right ankle.

The Veteran has a current disability as he has been diagnosed with a variety of right ankle disabilities, including right ankle osteoarthritis.  In order for the Veteran's current right ankle disability to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.

Service treatment records document a right ankle sprain in July 2006 and a November 2006 Line of Duty Determination found that his right ankle sprain was incurred during the line of duty.  A September 2008 VA X-ray found degenerative changes in the right ankle.  The Veteran has provided competent and credible reports of a continuity of symptomology.  No medical opinion addressing the etiology of the Veteran's right ankle disability has been obtained or received by VA.

The competent and credible evidence with regard to whether there is a nexus consists of the Veteran's reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a right ankle disability is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to a 30 percent rating for right shoulder degenerative joint disease is granted.

Entitlement to a 20 percent rating for left shoulder separation with traumatic arthritis is granted.

Entitlement to a rating in excess of 10 percent for hemorrhoids is denied.

Entitlement to service connection for a prostate disability, namely benign prostatic hypertrophy, is granted.

Entitlement to service connection for a diaphragm disability, namely right-sided diaphragmatic paralysis, is granted.

Entitlement to service connection for a right ankle disability, namely right ankle osteoarthritis, is granted.


REMAND

During his November 2010 hearing, the Veteran testified that he experienced throbbing right knee pain as well as pain on movement.  He also testified that his knee range of motion had decreased in the past two years.  He was last afforded a VA knee examination in April 2009.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened right knee disability, a new examination is required.

In the August 2008 VA orthopedic examination, the Veteran complained of lumbar spine pain that radiated into his right lower extremity.  However, the examiner made no findings regarding possible radiculopathy.  A new VA examination is therefore required to determine the current manifestations of a lumbar disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

Service treatment records establish that the Veteran was involved in a motor vehicle accident in December 2004 while on active duty.  Post-service treatment records document that he was referred for a TBI screening by VA in May 2008 but it is not clear whether such an assessment was completed.  A September 2008 VA treatment note lists an assessment of a mild TBI, however, the basis of this assessment of TBI is not stated.  A VA examination is required to determine the etiology of the Veteran's claimed TBI is therefore required.


An impression of obstructive sleep apnea was made in a July 1995 private treatment note.  A July 2007 service Waiver Recommendation noted that the Veteran had undergone surgical correction for snoring without sequelae and that a repeat sleep study had revealed that nocturnal myoclonus had resolved.  During the November 2010 hearing, the Veteran testified that he still snores and that he "cheated" on the in-service testing for obstructive sleep apnea in order to remain a member of the Special Forces.  A VA examination is required to determine the etiology of the Veteran's claimed obstructive sleep apnea.

During the November 2010 hearing, the Veteran testified that he was receiving treatment for his right knee disability, including cortisone injections, from the "military" since discharge.  Treatment records from Tri-care are not located in the claims file.  These records have been adequately identified by the Veteran, are relevant to his claim and should be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's Tri-Care treatment records as identified during his November 2010 hearing.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and severity of his service connected right knee disorder.  The examiner should review the claims file and note such a review in the examination report or in an addendum.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note the ranges of motion for the right knee.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when either knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any instability or recurrent subluxation of the right knee.  Further, the examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the current severity of his service connected lumbar spine disability.  Any necessary studies and consultations, including a neurological consultation, must be completed.  The examiner(s) should review the Veteran's claims file and note such a review in any examination report.

The examiner should report the ranges of motion in degrees and note the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months and should provide a description of all neurological manifestations, to include, but not limited to, radiating pain into an extremity and bowel or bladder impairment.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

4.  The Veteran should be afforded a VA examination to determine whether he his claimed obstructive sleep apnea was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed obstructive sleep apnea had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

5.  The Veteran should be afforded a VA examination to determine whether he his claimed traumatic brain injury was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed traumatic brain injury had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

6.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

7.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


